UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK 19cv2274 (KAM)(PK)
SSE RSME Wahieoe mnennmmmmmenninnenmmeie a eran X
TRAVIS LAZARE, AMENDED COMPLAINT
AND JURY TRIAL
DEMAND
Plaintiffs,
-against-

THE CITY OF NEW YORK, NEW YORK CITY POLICE
DEPARTMENT, LT. ALI CHEIKHALI, TAX REGISTRY
#946677 OF THE 69"! PRECINCT and POLICE OFFICER
ESTRADA, SHIELD #3912 OF THE NEW YORK STATE
POLICE,

Defendants,

Plaintiff, by and through his attorney, Law Office of Andrew C. Laufer, PLLC complaining

of the Defendants herein, upon information and belief, respectfully show to this Court, and allege

as follows:
JURISDICTION
1. This is a civil action seeking compensatory damages, punitive damages, and attorney’s
fees.
Zn This action is brought pursuant to the common law and statutory law of the State of New

York and pursuant to 42 U.S.C §1983, and §1988 and the fourth, eighth, and fourteenth
amendments to the Constitution of the United States.

3. Jurisdiction is founded upon 28 U.S.C. §1331, §1342 and §1367.

4. Plaintiff, invoking the pendent jurisdiction of this Court, also seeks monetary damages, as
well as attorney’s fees, for assault, battery and negligent screening, hiring, supervision, training,

security, and retaining of the individual defendants.
5. The individual defendants are sued in their individual capacities a well as in their capacities

as employees of defendants THE CITY AND STATE OF NEW YORK.

 

 

VENUE
6. Venue is properly alleged in the Eastern District of New York in that the acts complained
of herein occurred within this district.
JURY TRIAL DEMAND
Vs Plaintiffs hereby demand a trial by jury of all issues in this action that are so triable.
PRELIMINARY STATEMENT
8. That at all times hereinafter mentioned, the Plaintiff was a resident of the County of Kings,

City and State of New York.

9. That at all times hereinafter mentioned Defendant, THE CITY OF NEW YORK was and
is a municipal corporation, duly organized and existing under by virtue of the laws of the State of
New York.

10. That at all times hereinafter mentioned, NEW YORK CITY POLICE DEPARTMENT was
and is a municipal corporation, duly organized and existing under by virtue of the laws of the State
of New York.

11. That at all times hereinafter mentioned Defendants, LT. ALI CHEIKHALI, TAX
REGISTRY #946677 OF THE 69TH PRECINCT and TROOPER ESTRADA, SHIELD #3912
OF THE NEW YORK STATE POLICE, were and still are employed with the NEW YORK CITY

AND NEW YORK STATE POLICE DEPARTMENTS, respectively.

12. That prior to the institution of this action, a Notice of Claim was duly served upon and filed

with the CITY OF NEW YORK on behalf of Plaintiff.
13. That the CITY OF NEW YORK held an examination of Plaintiff pursuant to Municipal

Law 50H on November 30, 2018.

14. That at all time herein mentioned, LT. ALI CHEIKHALI, TAX REGISTRY #946677 OF

THE 69TH PRECINCT and POLICE OFFICER ESTRADA, SHIELD #3912 OF THE NEW

YORK STATE POLICE, were acting within the scope and course of their employment and under

color of State Law.

15. That at all times herein mentioned, LT. ALI CHEIKHALI, TAX REGISTRY #946677 OF

THE 69TH PRECINCT and POLICE OFFICER ESTRADA, SHIELD #3912 OF THE NEW

YORK STATE POLICE were acting in their individual and official capacities as employees of

Defendants THE CITY OF NEW YORK (CITY) and NEW YORK CITY AND NEW YORK

STATE POLICE DEPARTMENTS, respectively.

16. That all the causes of action pleaded herein fall within one or more of the exceptions set

forth in New York’s Civil Practice Law & Rules 1602 with respect to joint and several liability.
STATEMENT OF FACTS AS TO ALL CAUSES OF ACTION

17. | Onor about March 14, 2018, at approximately 6:30 p.m., Plaintiff TRAVIS LAZERE was

lawfully a passenger in a motor vehicle traveling on the Belt Parkway at the Coney Island Exit, in

the County of Kings State of New York.

18. At said time and place, said motor vehicle was pulled over by New York State Troopers

one of which being Trooper Estrada who then called for backup from the New York City Police

Department.

19. Thereafter, several NYPD officers from the 61 precinct appeared at the scene and

proceeded to search the vehicle and its passengers, including the plaintiff.

20. Their search of the motor vehicle and the plaintiff resulted in finding nothing illegal.
21. _ Regardless and without probable cause, the plaintiff was arrested by Trooper Estrada and
taken to the 61* precinct where Lt. Cheikhali oversaw and approved the said arrest.

22. Thereafter, plaintiff was taken to Central Booking.

23. Plaintiff was held for approximately 30 hours before being let out of the ‘side door’ prior
to appearing before a judge. No charges were pursued thereafter against the plaintiff.

24. The individual Defendants, LT. ALI CHEIKHALI, TAX REGISTRY #946677 OF THE
69TH PRECINCT and POLICE OFFICER ESTRADA, SHIELD #3912 OF THE NEW YORK
STATE POLICE, under color of state law, subjected Plaintiff to the foregoing acts and omissions
without due process of the law, thereby depriving Plaintiff of his rights, privileges and immunities
secured by the First, Fourth and Fourteenth Amendments to the United States Constitution,
including without limitation, deprivation of the following constitutional rights: (a) freedom from
unreasonable searches and seizure of his person, including the excessive use of force; (b) freedom
from arrest without probable cause; (c) freedom from false imprisonment, meaning wrongful
detention without good faith, reasonable suspicion or legal justification of which Plaintiff was
aware and did not consent; (d) freedom from the lodging of false charges against them by police;
(e) freedom from abuse of process; and (f) the enjoyment of equal protection, privileges and
immunities under the laws.

FIRST CAUSE OF ACTION FOR VIOLATION OF PLAINTIFF’S RIGHT UNDER THE
FOURTH, FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED STATES
CONSTITUTION AND NEW YORK STATE LAW PREDICATED UPON FALSE ARREST
AND IMPRISONMENT
25. Plaintiff repeats and realleges each and every allegation contained above as though set forth

at length herein.

26. That on or about March 14, 2018, at approximately 6:30 p.m., THE CITY OF NEW

YORK, NEW YORK CITY POLICE DEPARTMENT, its agents, servants and employees,
including but not limited to LT. ALI CHEIKHALI, TAX REGISTRY #946677 OF THE 69TH
PRECINCT and POLICE OFFICER ESTRADA, SHIELD #3912 OF THE NEW YORK STATE
POLICE, wrongfully and falsely arrested, imprisoned and detained Plaintiff without any right or
justifiable grounds therefore.

27. That on or about March 14, 2018, at approximately 6:30 p.m., LT. ALI CHEIKHALI, TAX
REGISTRY #946677 OF THE 69TH PRECINCT and POLICE OFFICER ESTRADA, SHIELD
#3912 OF THE NEW YORK STATE POLICE, jointly and severally in their capacities as police
officers, wrongfully stopped, handcuffed, and seized the Plaintiff about his person, causing him
physical pain and mental suffering. At no time did Defendants have legal cause to stop, handcuff,
seize or touch Plaintiff, nor did Plaintiff consent to this illegal touching nor was or privileged by
law.

28. That on or about March 14, 2018, Defendants ESTRADA and CHEIKHALL, jointly and
severally without any warrant, order or other legal process and without legal right, wrongfully and
unlawfully arrested Plaintiff, restrained him and his liberty and then took him into custody to the
615" Precinct.

29. That the aforesaid arrest, detention and imprisonment continued at the 615" Precinct in
Brooklyn, New York and elsewhere.

30. That the said arrest, detention and imprisonment was caused by the CITY, its agents,
servants and employees, including but not limited to the Defendant police officer, without a
warrant and without any reasonable cause or belief that Plaintiff was in fact guilty of any crime.
31. That the CITY, its agents, servants and employees, as set forth above, intended to confine

Plaintiff; that Plaintiff was conscious of the confinement; that Plaintiff did not consent to the
confinement; and that the confinement was not otherwise privileged. Further, Plaintiff was held
in excess of 24 hours without being arraigned or officially charged with a crime.
32. As a result of the aforesaid actions, including the arrest and imprisonment of Plaintiff
without probable cause, Defendant Estrada deprived Plaintiff of the rights, privileges and
immunities secured by the Constitution and Laws of the United States of America and the
Fourteenth Amendment.
33. As a result of the aforementioned actions, Defendant Estrada and Cheikhali deprived
Plaintiff of the right to be free from unreasonable search and seizures secured by the Constitution
and Laws of the United States of America and the Fourth and Fourteenth Amendments.
34. As a result of the aforementioned actions, Defendants deprived Plaintiff of his right to
liberty without due process of law secured by the Constitution and Laws of the United States of
America and the Fifth and Fourteenth Amendments.
35. The aforementioned acts of Defendants were intentional, willful and malicious and
performed with a reckless disregard for and deliberate indifference to Plaintiff’s rights.
36. That by reason of the false arrest, imprisonment and detention of Plaintiff, Plaintiff was
subjected to great indignities, humiliation and ridicule in being so detained, and was greatly injured
in his credit and circumstances and was prevented and hindered from performing and transacting
his necessary affairs and was caused to suffer much pain in both mind and body, and to sustain
economic loss, and was otherwise damaged.
37. The aforedescribed constitutional violations are all actionable under and pursuant to 42
U.S.C. §§ 1983, 1988 and New York State law.

WHEREFORE, Plaintiff demands judgment against Defendants, and each of them, on all

of the foregoing causes of action, in the form of compensatory damages for their pain and suffering,
loss of enjoyment of life, and economic loss, in an amount that exceeds the jurisdictional limits of
all lower courts that otherwise would have jurisdiction in the matter, and Plaintiff further demands
punitive damages on all causes of action, in an amount to be determined by the trier of fact, together
with attorney’s fees, and together with costs and disbursements.

Dated: New York, New York
August 12, 2019

LAW OFFICE OF

 

 

By: Andrew C. Laufer, Esq.. —~_
Attorney for Plaintiff ;
255 W 36" Street, Suite 1104

New York, New York 10018
(212)422-1020
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Case No.: 19cv2274

 

 

TRAVIS LAZARE,
Plaintiff,

-against-

THE CITY OF NEW YORK, NEW YORK CITY POLICE
DEPARTMENT, LT. ALI CHEIKHALI, TAX REGISTRY
#946677 OF THE 69th PRECINCT and POLICE OFFICER
ESTRADA, SHIELD #3912 OF THE NEW YORK STATE

POLICE, Defendants,

 

 

AMENDED COMPLAINT AND JURY TRIAL DEMAND

 

 

LAW OFFICE OF ANDREW C. LAUFER

Attorney(s) for Plaintiff

Office and Post Office Address
255 W. 36th Street. Suite 1104
New York. NY 10018

Tel: (212) 422 1020
Fax: (212) 422 1069

 

 

Signature (Rule 130-1.1-a)

Ro:

 

Print name beneath

Service of a copy of the within is hereby admitted.

Dated:

 

Attorney(s) for:

 

 

 

PLEASE TAKE NOTICE:

Hl NOTICEORENDRY:
that the within is a (certified) true copy of a
duly entered in the office of the clerk of the within named court on

1 NOTICE OF SETTLEMENT

that an order of which the within is a true copy

will be presented for settlement to the HON one of the judges of the
within named Court at

on at M.

Dated, Yours, etc.

Law Office of Andrew C. Laufer

 

 

 

 

 
